Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Jason Liu, on 05/31/2021.

CLAIMS:

The application claims 1, 6, 15 and 19 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended)	An electronic device comprising:
a communication module; and
a processor configured to:
identify a first key from among at least one key registered in the electronic device;
perform authentication with respect to a user to unlock a locking device;
identify a first time resulting from adding a preset time to a time at which the 
in response to identifying that the first time is earlier than an initial valid time of the first key, change [[a]] the valid time of the first key to the first time; and
transmit an unlocking signal comprising information about the changed valid  to unlock the locking device.


Referring to claim 6: Please replace claim 6 as follows:
6.	(Currently Amended)	The electronic device of claim 5, wherein the processor is further configured to transmit the information about the changed valid 


Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended)	A non-transitory computer-readable recording medium having recorded thereon a program to be executed on a computer,
wherein the program comprises executable instructions that cause, when executed by a processor, the processor to:
identify a first key from among at least one key registered in an electronic device;
perform authentication with respect to a user to unlock a locking device;
identify a first time resulting from adding a preset time to a time at which the 
in response to identifying that the first time is earlier than an initial valid time of the first key, change [[a]] the valid time of the first key to the first time; and
transmit an unlocking signal comprising information about the changed valid  to unlock the locking device.


Referring to claim 19: Please replace claim 19 as follows:
19.	(Currently Amended)	A method of unlocking a locking device in an electronic device, comprising:
identifying a first key from among at least one key registered in the electronic device;
performing authentication with respect to a user to unlock a locking device;
identifying a first time resulting from adding a preset time to a time at which the user is authenticated;
in response to identifying that the first time is earlier than an initial valid time of the first key, changing [[a]] the valid time of the first key to the first time; and
transmitting an unlocking signal comprising information about the changed valid  to unlock the locking device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433